                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN
                              MILWAUKEE DIVISION


DONALD J. TRUMP, Candidate for President of the
United States of America,
               Plaintiff,

       v.

THE WISCONSIN ELECTIONS COMMISSION, and its
members, ANN S. JACOBS, MARK L. THOMSEN,
MARGE BOSTELMANN, DEAN KNUDSON,
ROBERT F. SPINDELL, JR., in their official capacities,
SCOTT MCDONELL in his official capacity as the Dane
County Clerk, GEORGE L. CHRISTENSON in his
official capacity as the Milwaukee County Clerk,
JULIETTA HENRY in her official capacity as the                        Case No.:20CV1785
Milwaukee Election Director, CLAIRE WOODALL-
VOGG in her official capacity as the Executive Director
of the Milwaukee Election Commission, MAYOR TOM
BARRETT, JIM OWCZARSKI, MAYOR SATYA
RHODES-CONWAY, MARIBETH WITZEL-BEHL,
MAYOR CORY MASON, TARA COOLIDGE, MAYOR
JOHN ANTARAMIAN, MATT KRAUTER, MAYOR
ERIC GENRICH, KRIS TESKE, in their official
capacities; DOUGLAS J. LA FOLLETTE, Wisconsin
Secretary of State, in his official capacity, and TONY
EVERS, Governor of Wisconsin, in his official capacity.

              Defendants.



          DEFENDANT GOVERNOR EVERS’S BRIEF IN OPPOSITION
   TO PLAINTIFF’S MOTION FOR DECLARATORY AND INJUNCTIVE RELIEF


Jeffrey A. Mandell                               jmandell@staffordlaw.com
Rachel E. Snyder                                 rsnyder@staffordlaw.com
Richard A. Manthe                                rmanthe@staffordlaw.com
STAFFORD ROSENBAUM LLP
222 W. Washington Ave., Suite 900                Attorneys for Defendant,
Post Office Box 1784                             Governor Tony Evers
Madison, WI 53701-1784
Telephone: 608-256-0226                          (Additional counsel on next page)



        Case 2:20-cv-01785-BHL Filed 12/08/20 Page 1 of 14 Document 94
Justin A. Nelson
Stephen E. Morrissey
Stephen Shackelford Jr.
Davida Brook
SUSMAN GODFREY L.L.P.
1000 Louisiana St., Suite 5100
Houston, TX 77002
Telephone: 713-651-9366
jnelson@susmangodfrey.com
smorrissey@susmangodfrey.com
sshackelford@susmangodfrey.com
dbrook@susmangodfrey.com

Paul Smith
CAMPAIGN LEGAL CENTER
1101 14th St. NW, Suite 400
Washington, DC 20005
Telephone: (202) 736-2200
psmith@campaignlegalcenter.org




        Case 2:20-cv-01785-BHL Filed 12/08/20 Page 2 of 14 Document 94
                                        INTRODUCTION

       Almost 3.3 million Wisconsin voters participated in November’s general election. They

exercised this quintessential American right in good faith, using methods established by

Wisconsin law, and under guidance issued by the Wisconsin Elections Commission (“WEC).

Now, President Trump brings this suit to invalidate their votes and makes a request for an

“injunction,” which is actually a request that the Court order the case “remanded” to the

Legislature (apparently with the hope that the Legislature will appoint electors in some manner

other than the one Wisconsin has used for its entire history since statehood). This is not in fact a

request for an injunction, but a demand that the Court take action it has no authority to take or, at

most, render an improper advisory opinion for the Legislature’s consideration.

       As a threshold matter, there is no need to address this motion because Plaintiff’s

complaint should be dismissed. Before a court can consider the merits of a claim, it “must first

consider threshold issues of justiciability” which bear on the Court’s jurisdiction. Wernsing v.

Thompson, 423 F.3d 732, 742–43 (7th Cir. 2005). “Jurisdiction is the ‘power to declare law,’ and

without it the federal courts cannot proceed.” Hay v. Indiana State Bd. of Tax Comm’rs, 312 F.3d

876, 879 (7th Cir. 2002) (quoting Ruhrgas v. Marathon Oil Co., 526 U.S. 574, 577, 583 (1999)).

As set forth in the separately filed motion to dismiss, the Complaint literally states no claim at

all—and, even if it somehow could be construed liberally to state one, any such claim would be

subject to dismissal on numerous grounds, including the availability of exclusive state court

procedures for contesting elections, Plaintiffs’ inexcusable delay in challenging the conduct at

issue before the election, and the complete implausibility of there being any cause of action that

could confer upon Plaintiff the relief he seeks. In Feehan v. Wisconsin Elections Commission,

No. 2020-cv-1771, which arises from the same basic facts and raises some of the same merits



                                                 1

         Case 2:20-cv-01785-BHL Filed 12/08/20 Page 3 of 14 Document 94
issues, Chief Judge Pepper earlier today denied the plaintiff’s motion for an evidentiary hearing,

explaining that she would address the justiciability issues in the motions to dismiss as a

prerequisite to hearing evidence or otherwise considering injunctive relief. (See Dkt. 70) So, too,

in another case proceeding in the District of Arizona, in which some of the undersigned counsel

are also engaged. See Bowyer v. Ducey, No. 2:20-cv-02321 (D. Ariz.). For the same reasons, the

Court should first address the motion to dismiss in this matter.

       But even if the Court did reach Plaintiff’s request for injunctive relief, the inescapable

conclusion is that just as the Complaint states no claim, neither it nor this Motion contains any

actual request for any specific injunctive relief. The Compliant does not seek an order requiring

anyone to do anything, other than a single legally insufficient boilerplate line about “[e]njoining

any actions inconsistent with the Court’s declaration”). That request makes no sense, since the

declarations sought are exclusively backwards-looking. The only real action Plaintiff seeks is to

“[r]emand this case to the Wisconsin legislature.” (Cmplt. at 72, ¶4), which is not something a

federal court can do. And Plaintiff’s Motion for Expedited Declaratory and Injunctive Relief

does not advance the ball at all, because it merely mirrors (and largely incorporates by reference)

the Complaint, while not even including a proposed order. The entire case, notwithstanding

Plaintiff’s constant requests for haste, is illusory and cannot be adjudicated.

       Even if there were an actual request for injunction to be decided, Plaintiff cannot meet

any element of the test for granting injunctive relief. He cannot demonstrate any cognizable

injury, much less irreparable harm. Nor can Plaintiff demonstrate that he has no alternative

remedy, because he is currently pursuing similar claims through the recount procedures

prescribed as exclusive by the Wisconsin Legislature. In addition, the balance of harms tilts

heavily away from Plaintiff, because the relief he seeks (enlisting the Court in effect to


                                                  2

         Case 2:20-cv-01785-BHL Filed 12/08/20 Page 4 of 14 Document 94
encourage the Legislature to overturn the election) would cause enormous prejudice to nearly 3.3

million Wisconsin voters by depriving them of their chosen representation in the Electoral

College, as well as doing “indelible damage to every future election” and diminishing “public

trust in our constitutional order.” Wis. Voters Alliance v. Wis. Elections Comm’n, No.

2020AP1930-OA, Order at *3 (Wis. Dec. 4, 2020) (Hagedorn, J., concurring on behalf of

majority of Justices).1

        “[I]f there is a sufficient basis to invalidate an election, it must be established with

evidence and arguments commensurate with the scale of the claims and the relief sought.” Id.

(Hagedorn, J., concurring). Here, as in that case, the record offered by the Plaintiff has “come

nowhere close.” Id. The Middle District of Pennsylvania’s observations when confronted with

analogous requests are instructive:

        Plaintiffs ask this Court to disenfranchise almost seven million voters.… One might
        expect that when seeking such a startling outcome, a plaintiff would come formidably
        armed with compelling legal arguments and factual proof of rampant corruption, such
        that this Court would have no option but to regrettably grant the proposed injunctive
        relief despite the impact it would have on such a large group of citizens.

        That has not happened. Instead, this Court has been presented with strained legal
        arguments without merit and speculative accusations…. In the United States of America,
        this cannot justify the disenfranchisement of a single voter.

Donald J. Trump for President, Inc. v. Boockvar, No. 4:20-cv-02078-MWB, 2020 WL 6821992,

at *1 (M.D. Pa. Nov. 21, 2020); See also Donald J. Trump for President, Inc. v. Sec'y of

Pennsylvania, No. 20-3371, 2020 WL 7012522, at *1 (3d Cir. Nov. 27, 2020) (“Free, fair

elections are the lifeblood of our democracy. Charges of unfairness are serious. But calling an




    1
     Pursuant to Civil L. R. 7(j)(2), all unpublished cases, orders, and dispositions cited are filed in
conjunction with this brief.



                                                   3

         Case 2:20-cv-01785-BHL Filed 12/08/20 Page 5 of 14 Document 94
election unfair does not make it so. Charges require specific allegations and proof. We have

neither here.”).

        For all of these reasons, as detailed below, Plaintiff’s motion should be denied.

                                       RELEVANT FACTS

        In the November election, a record turnout of nearly 3.3 million Wisconsinites—

approximately 72.66 percent of the voting-age population—voted.2 By a narrow but clear

margin, Joe Biden defeated President Trump.3 President Trump requested a recount of the

canvasses in Dane and Milwaukee counties.4 After the recounts in Dane and Milwaukee

Counties concluded, Joe Biden’s statewide lead increased by 87 votes.5

        Wisconsin law provides that the recount process “constitutes the exclusive judicial

remedy” for any “alleged irregularity, defect or mistake committed during the voting or

canvassing process.” Wis. Stat. § 9.01(11). It provides for judicial review of recount results via

appeal to the Wisconsin circuit court. Wis. Stat. § 9.01(6)(a); see also Trump v. Evers, No.

2020AP1971-OA, Order at *2 (Wis. Dec. 3, 2020); id. (Hagedorn, J. concurring) (“[C]hallenges

to election results are also governed by law. … [Section 9.01] provides that these actions should

be filed in the circuit court, and spells out detailed procedures for ensuring their orderly and swift

disposition.”). President Trump has initiated and is actively prosecuting an appeal of the recount

    2
       WEC, “Important things voters should know after the election” (Nov. 5, 2020), available at
https://elections.wi.gov/node/7235 (last visited Dec. 8, 2020).
    3
     https://elections.wi.gov/sites/elections.wi.gov/files/Statewide%20Results%20All%20Offices%20%2
8pre-Presidential%20recount%29.pdf (last visited Dec. 8, 2020).
    4
       https://elections.wi.gov/sites/elections.wi.gov/files/2020-11/Trump%20Campaign%20Recount%20
Petition.pdf (last visited Dec. 8, 2020).
    5
     “Completed Wisconsin recount confirms Joe Biden’s win over Donald Trump,” Associated Press
(Nov. 30, 2020), available at https://madison.com/wsj/news/local/govt-and-politics/elections/completed-
wisconsin-recount-confirms-joe-bidens-win-over-donald-trump/article_6335f4cb-4308-5108-ae71-
88bf62ce90bf.html (last visited Dec. 5, 2020).



                                                  4

         Case 2:20-cv-01785-BHL Filed 12/08/20 Page 6 of 14 Document 94
results. See Trump v. Biden, No. 2020CV7092, Order for Consolidation and for Appointment of

Judicial Officer (Milwaukee Cty. Cir. Ct. Dec. 3, 2020).

                                   STANDARD OF REVIEW

       An injunction “is not a remedy which issues as of course…” Weinberger v. Romero-

Barcelo, 456 U.S. 305, 311 (1982). Injunctive relief that provides a plaintiff “substantially all the

relief he seeks, is disfavored, and courts have imposed a higher burden on a movant in such

cases.” Money v. Pritzker, 453 F. Supp. 3d 1103, 1117 (N.D. Ill. 2020) (internal quotations

omitted). “A plaintiff must demonstrate: (1) that it has suffered an irreparable injury; (2) that

remedies available at law, such as monetary damages, are inadequate to compensate for that

injury; (3) that, considering the balance of hardships between the plaintiff and defendant, a

remedy in equity is warranted; and (4) that the public interest would not be disserved by a

permanent injunction.” eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391, 126 S. Ct. 1837,

1839, 164 L. Ed. 2d 641 (2006). “Since a permanent injunction is a form of relief on the merits,

the plaintiff must also show not just a probability of success on the merits but actual success.”

Vaughn v. Walthall, 968 F.3d 814, 824–25 (7th Cir. 2020).

                                           ARGUMENT

       Although Plaintiff frames his motion as a request for an injunction, it is in reality a

demand that this Court do something indisputably beyond its power: “remand” the case to the

Wisconsin Legislature. There is no specific request to enjoin Defendants from taking any

specific action, nor to compel them take a certain action. This is an unprecedented request, and

has no basis in law. However, to the extent the court considers Plaintiff’s request as an

“injunction,” Plaintiff still fails because he cannot satisfy any of the requirements.




                                                  5

         Case 2:20-cv-01785-BHL Filed 12/08/20 Page 7 of 14 Document 94
I.      Plaintiff’s request for “injunctive” relief is one no court may grant.

        The concept of “remanding” a case from an Article III court to a state legislature is

bizarre and without any basis in law. There is no basis for such a procedure in the U.S. Code, no

precedent for it in any reported decisions, and no way such a procedure could possibly be

consistent with the structure and purpose of our Article III judiciary, which consists of courts of

limited jurisdiction constitutionally permitted to decide cases and controversies—not to submit

cases for final decision to a state legislative body.

        Unsurprisingly, then, recent decisions around the country have found that courts do not

have the power to “remand” a case to the Legislature. Just yesterday, the Eastern District of

Michigan affirmatively rejected such a request, stating “‘there is no basis in law by which the

courts may grant [Plaintiffs’] request to ignore the results of an election and recommit the choice

to the General Assembly to substitute its preferred slate of electors….’” King v. Whitmer, No.

20-CV-13134, 2020 WL 7134198, at *6 (E.D. Mich. Dec. 7, 2020) (quoting Kelly v.

Commonwealth, No. 68 MAP 2020, 2020 WL 7018314, at *3 (Pa. Nov. 28, 2020) (Wecht,, J.,

concurring)). The Michigan decision also cited a Georgia court’s conclusion that “interfere[ing]

with the result of an election that has already concluded would be unprecedented and harm the

public in countless ways.” Wood v. Raffensperger, No. 1:20-cv-04651, 2020WL 6817513, at *13

(N.D. Ga. Nov. 20, 2020), aff’d, 2020 WL 7094866 (11th Cir. Dec. 5, 2020). In essence,

Plaintiff’s request is unheard of, and is not actually injunctive relief.

        The request for a “remand” to the Wisconsin Legislature (Mot. ¶18) is thus in no way a

proper or cognizable request for an injunction. What remains? The Motion also requests several

declarations, but those by definition are not requests for injunctions because they are not requests

that the Court order a particular party to do, or not do, something. They are, rather, requests for



                                                   6

         Case 2:20-cv-01785-BHL Filed 12/08/20 Page 8 of 14 Document 94
advisory opinions, which are improper on their own. Regardless, they are not requests for

injunctive relief.6

        Finally, Plaintiff’s Motion also requests that “the Court enter an order enjoining any

actions inconsistent with the Court’s declaration and judgment” (id. ¶19). But that sort of

bootstrapping request is also not proper. It runs afoul of the requirements that an injunction “state

its terms specifically” and “describe in reasonable detail—and not by referring to the complaint

or other document—the act or acts restrained or required.” Fed. R. Civ. P. 65(d)(1)(B) and (C).

        In sum, the man deficiencies of the Motion underscore the fact that this is not a request

for an injunction at all, but a demand for extraordinary and unprecedented court action to

“remand” this court case to the Legislature.

II. Defendants Are Overwhelmingly Likely To Prevail on the Merits.

        To the extent the Court would even consider the “merits” of what Plaintiff is asking the

Court to declare, there is no likelihood of success. Plaintiff’s entire case rests upon strained legal

theories that contort Wisconsin law. In reality, WEC’s guidance has been longstanding and

endorsed by the Wisconsin Legislature and Supreme Court of Wisconsin. Accordingly, Plaintiff

cannot establish that he has any chance of successfully disenfranchising Wisconsin’s voters.

        Defendant made merits arguments in his brief in support of the motion to dismiss. For the

sake of brevity, Defendant will refer the Court to Section I of that brief for a discussion of the

likelihood of success on the merits. In sum, Plaintiff has no likelihood of success because:

            Longstanding WEC guidance allowing clerks to cure absentee ballot witness
            addresses comports with Wisconsin law.

    6
     To be sure, legitimate requests for injunctive relief often (probably always) require a court to decide
questions of law. But legitimate requests for injunctive relief by definition go further: the court not only
decides some question of law (or, preliminarily, some question of fact), but orders a party to do, or refrain
from doing, something. Without the latter part, there is no request for injunctive relief.


                                                      7

          Case 2:20-cv-01785-BHL Filed 12/08/20 Page 9 of 14 Document 94
           WEC’s guidance on indefinitely confined voters is consistent with Wisconsin law and
           was endorsed by the Supreme Court of Wisconsin.
           Drop-boxes are allowed by statute, and Wisconsin’s Legislature approves of their use.
           CTCL grants have been unanimously upheld as lawful by eight federal courts,
           including this one. See Wis. Voters All. v. City of Racine, No. 20-C-1487, 2020 WL
           6129510, (E.D. Wis. Oct. 14, 2020).
           Wisconsin law expressly permits municipalities to limit observer access.
           Plaintiff has not shown any violations of his rights to due process or equal protection.

Plaintiff’s interpretation of WEC’s guidance and Wisconsin election law are not tethered to

reality and he has no plausible claim that would survive a Fed. R. Civ. P. 12(b)(6) motion, so he

most certainly has no “claim” that gives a reasonable likelihood on the merits. This is especially

true when the only thing even remotely resembling an “injunction” Plaintiff seeks is a a bizarre

request for remand to the Legislature. Which (as explained above) is not something within this

Court’s power.

III.   Plaintiff Has—and Is Pursuing—an Alternate Adequate Remedy at Law.

       The recount procedure set out in Wisconsin law expressly and unambiguously

“constitutes the exclusive judicial remedy” for any “alleged irregularity, defect or mistake

committed during the voting or canvassing process.” Wis. Stat. § 9.01(11). Section 9.01 provides

a recount process for an aggrieved party following an election. Under that process—the process

prescribed by the Wisconsin Legislature—judicial review cannot occur until after a recount, and

that appeal must go to state circuit court. See Wis. Stat. § 9.01(6)(a); Trump v. Evers, Order at

*2; see also id. (Hagedorn, J. concurring) (“[C]hallenges to election results are also governed by

law. … [Section 9.01] provides that these actions should be filed in the circuit court, and spells

out detailed procedures for ensuring their orderly and swift disposition. See § 9.01(6)-(8).

Consequently, an adequate, and exclusive, state law remedy exists to challenge results of an




                                                8

        Case 2:20-cv-01785-BHL Filed 12/08/20 Page 10 of 14 Document 94
election.”). That exclusive procedure is indisputably an aequate remedy at law for the grievances

Plaintiff raises in the Complaint and Motion.

       In Plaintiff is already utilizing this remedy. He petitioned Dane and Milwaukee Counties

for a recount and then appealed the recount results to state circuit court. Trump v. Biden,

Milwaukee County Case No. 2020CV7092 and Dane County Case No. 2020CV2514Notice of

Appeal and Appeal under Wis. Stat. § 9.01(6)(a). Indeed, yesterday he filed complaints in the

consolidated cases and filed a motion for judgment against both counties. Trump v. Biden,

Milwaukee County Case No. 2020CV7092 and Dane County Case No. 2020CV2514, Motion

For Judgment. The existence of this legal remedy, and Plaintiff’s active pursuit of it, precludes

imposition of his requested injunction here.

IV.    Plaintiff Will Not Suffer Any Harm from Denial of Injunctive Relief.

       Plaintiff must also establish that he will suffer irreparable harm. Vaughn 968 F.3d at 824-

825. Yet Plaintiff has not alleged any harm.

       This is, admittedly, an odd analysis to undertake since most of what Plaintiff requests has

nothing to do with injunctive relief at all. It is hard to imagine, for instance, how denial of a

declaratory judgment could somehow cause a party irreparable harm. It is even harder to

imagine such an argument being made by Plaintiff, since he admits that entry of his requested

declaratory judgment will in no way bind the Wisconsin Legislature, whom he hopes will step in

to decide the election.

       Yet even if one were to consider the grievances Plaintiff seeks to address in his requested

declaratory relief, denial of the relief still poses no threat of harm, let alone irreparable harm. The

WEC’s guidance does not disenfranchise a single voter, nor has it minimized the influence of

any groups, protected or otherwise. Further, it has no impact on Plaintiff’s rights as a candidate.



                                                  9

        Case 2:20-cv-01785-BHL Filed 12/08/20 Page 11 of 14 Document 94
Plaintiff has not alleged that the guidance disproportionately favored supporters of President-

elect Biden over Plaintiff’s supporters, or hampered the ability of Plaintiff’s supporters to vote.

       As for Plaintiff’s request for a “remand” to the Wisconsin Legislature, once again it is

impossible to see how denial of this (also impossible) request could cause Plaintiff irreparable

harm. As Plaintiff admits, the requested remand would not require the Wisconsin Legislature to

do anything. Cmplt. at 72, ¶4. Nor would a failure to “remand” this case somehow prevent the

Wisconsin Legislature from doing anything. If the Wisconsin Legislature has the power Plaintiff

seems to hope it has, then it has that power whether or not this Court “remands” this case to the

Legislature. (Thankfully, though, the Wisconsin Legislature has unequivocally stated that it does

not have the power to do what President Trump wishes it to do—that is, throw out the election

results and declare President Trump the winner.)7

V.     By Contrast, the Requested Relief would Cause Enormous Prejudice to Defendants
       and Wisconsin Voters.

       The relief requested by the Plaintiff is not an injunction, but a declaration and “remand”

that Plaintiff hopes would convince the Wisconsin Legislature to retroactively deprive nearly 3.3

million Wisconsin voters of their constitutional right to vote in the 2020 presidential election.

That unprecedented request would nullify the outcome of an entire election. That harm is

unprecedented, and would crack the bedrock of representative democracy.

       The U.S. Supreme Court has repeatedly emphasized the importance of the right to vote.

Voting is “one of the most fundamental rights of our citizens.” Bartlett v. Strickland, 556 U.S. 1,

10 (2009). “No right is more precious in a free country than that of having a voice in the election

7
 “GOP leaders in 4 states quash dubious Trump bid on electors,” Associated Press (November 14, 2020),
available at https://apnews.com/article/election-2020-joe-biden-donald-trump-legislature-pennsylvania-
b199b2debc87fbb20612a48835bc0dba (last visited Dec. 8, 2020).




                                                 10

        Case 2:20-cv-01785-BHL Filed 12/08/20 Page 12 of 14 Document 94
of those who make the laws under which, as good citizens, we must live. Other rights, even the

most basic, are illusory if the right to vote is undermined.” Wesberry v. Sanders, 376 U.S. 1, 17

(1964). “The right to vote freely for the candidate of one’s choice is of the essence of a

democratic society, and any restrictions on that right strike at the heart of representative

government.” Reynolds v. Sims, 377 U.S. 533, 555 (1964). Plaintiff’s request undermines a belief

fundamental to this country. A greater public harm can hardly be conceived.

       The relief, if granted, would also undermine the State’s ability to conduct its own

elections, and open the door to additional frivolous challenges in the future. Not only that, but

the requested relief would raise serious federalism and separation of powers questions. Those

harms heavily weigh against Plaintiff. Accordingly, the motion should be denied.

                                        CONCLUSION

       For the reasons above, Plaintiff’s Motion for Expedited Declaratory and Injunctive Relief

(Dkt. 6) should be denied.



Dated: December 8, 2020                     Respectfully submitted,
                                            /s/ Jeffrey A. Mandell
                                            Jeffrey A. Mandell
                                            Rachel E. Snyder
                                            Richard A. Manthe
                                            STAFFORD ROSENBAUM LLP
                                            222 W. Washington Ave., Suite 900
                                            Madison, WI 53701-1784
                                            Telephone: 608-256-0226
                                            Email: jmandell@staffordlaw.com
                                            Email: rsnyder@staffordlaw.com
                                            Email: rmanthe@staffordlaw.com

                                            Justin A. Nelson
                                            Stephen E. Morrissey
                                            Stephen Shackelford Jr.
                                            Davida Brook


                                               11

        Case 2:20-cv-01785-BHL Filed 12/08/20 Page 13 of 14 Document 94
                            SUSMAN GODFREY L.L.P.
                            1000 Louisiana St., Suite 5100
                            Houston, TX 77002
                            Telephone: 713-651-9366
                            jnelson@susmangodfrey.com
                            smorrissey@susmangodfrey.com
                            sshackelford@susmangodfrey.com
                            dbrook@susmangodfrey.com

                            Paul Smith
                            CAMPAIGN LEGAL CENTER
                            1101 14th St. NW, Suite 400
                            Washington, DC 20005
                            Telephone: (202) 736-2200
                            psmith@campaignlegalcenter.org

                            Attorneys for Defendant, Governor Tony Evers




                              12

Case 2:20-cv-01785-BHL Filed 12/08/20 Page 14 of 14 Document 94
